DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to application filed 10/3/2019.  It is noted that application claims benefit to 62/745,821 filed 10/15/2018.  Claims 1-20 are pending.  


Information Disclosure Statement
Information disclosure statement dated 11/6/20 has been acknowledged and considered. 


Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:


Nowruzi(2018/0000976) para. [0017] and Fig.1 teach a sterilizing cabinet (150) that is operable to sterilize medical devices such as endoscopes, etc. Sterilizing cabinet (150) of the present example includes a sterilization chamber (152), which is configured to receive one or more medical devices for sterilization.  Nowruzi para. [0019] teaches the sterilizing cabinet (150) of the present example further includes a processor (162), which is in communication with sterilization module (156) and with touch screen display (160). Processor (162) is operable to execute control algorithms to drive sterilization module (156) in accordance with user input. Nowruzi para. [0023] teaches the sterilizing cabinet (150) of the present example further includes a vacuum source (180) and a venting valve (182). Vacuum source (180) is in fluid communication with sterilization chamber (152) and is also in communication with processor (162). Thus, processor (162) is operable to selectively activate vacuum source (180) in accordance with one or more control algorithms.  Nowruzi para. [0026] teaches sterilizing cabinet (150) may display one or more available sterilization cycles via touch screen display (160) and then receive a sterilization cycle selection (block 200) from the user.  Nowruzi para. [0029] teaches sterilizing cabinet (150) is configured to automatically verify proper medical device placement. The sterilizing cabinet (150) may employ photo sensors, imaging devices, weight sensors, and/or other components to verify proper medical device placement in sterilizing chamber (152). 

However Nowruzi, alone or in combination with any other references, fails to expressly teach: 
determining, with at least one processor, at least one drying protocol for the at least one endoscope based at least partially on the at least one identifier of the at least one endoscope, the at least one drying protocol comprising at least one of the following: at least one airflow duration, at least one airflow pressure, at least one airflow speed, at least one airflow temperature, at least one airflow humidity, or any combination thereof; 
identifying, with at least one processor, the at least one support arrangement to support the at least one endoscope, the at least one support arrangement associated with at least one first airflow output and at least one second airflow output; 
determining, with at least one processor, at least one connection status indicative of whether at least one first end of the at least one endoscope has been connected to the at least one first airflow output and at least one second end of the at least one endoscope has been connected to the at least one second airflow output;
 and in response to the at least one connection status indicating the at least one endoscope has been connected to the at least one first airflow output and the at least one second airflow output, initiating, with at least one processor, at least one drying process according to the at least one drying protocol for the at least one endoscope by causing the at least one compressor to create at least one airflow through the at least one endoscope from the at least one first airflow output, the at least one second airflow output, or a combination thereof.
Nowruzi teaches receiving a sterilization cycle from a user and verifying proper medical device placement.  However, Nowruzi does not expressly teach determining a drying protocol based on partially the endoscope identifier and determining a connection status and in response to one connection status initiating the drying process according to at least one drying protocol.  


Atomachi (JP 2002282200 A), the closest foreign reference of record, teaches a a storage management system for managing a storage state of a medical device stored in a storage device.  The storage device is connected to another device and transmits data acquired from the medical device to the other device.  

Pineau (Pineau, L.; Villard, E.; Duc, D.L.; Marchetti, B.  “Endoscope drying/storage cabinet: interest and efficacy.”  Journal of Hospital Infection68.1: 59-65. W.B. Saunders Ltd. (Jan 2008)) the closest Non Patent Literature of record teaches the advantages of such endoscope drying/storage cabinets that limit the risk of bacterial proliferation in the internal channels of endoscopes during storage, and which ensure that the disinfection level reached at the end of the reprocessing procedure is maintained. 

The closest foreign and non-patent literature prior arts of record fail to expressly teach: 
determining, with at least one processor, at least one drying protocol for the at least one endoscope based at least partially on the at least one identifier of the at least one endoscope, the at least one drying protocol comprising at least one of the following: at least one airflow duration, at least one airflow pressure, at least one airflow speed, at least one airflow temperature, at least one airflow humidity, or any combination thereof; 
identifying, with at least one processor, the at least one support arrangement to support the at least one endoscope, the at least one support arrangement associated with at least one first airflow output and at least one second airflow output; 
determining, with at least one processor, at least one connection status indicative of whether at least one first end of the at least one endoscope has been connected to the at least one first airflow output and at least one second end of the at least one endoscope has been connected to the at least one second airflow output;
 and in response to the at least one connection status indicating the at least one endoscope has been connected to the at least one first airflow output and the at least one second airflow output, initiating, with at least one processor, at least one drying process according to the at least one drying protocol for the at least one endoscope by causing the at least one compressor to create at least one airflow through the at least one endoscope from the at least one first airflow output, the at least one second airflow output, or a combination thereof.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        4/23/22